Citation Nr: 1127504	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  06-08 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little Rock, Arkansas


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for residuals of a fractured mandible.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel





INTRODUCTION

The Veteran had active service from June 1988 to September 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating action of the Department of Veterans Affairs (VA), Regional Office (RO), in North Little Rock, Arkansas, which granted service connection for residuals of a fractured mandible, assigning a 10 percent disability rating, effective as of May 3, 2004.  The Veteran expressed disagreement with the assigned disability rating and perfected a substantive appeal.

In March 2009, the Board denied the Veteran's claim.  The Veteran appealed that  decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2011 Memorandum Decision, the Court, in pertinent part, vacated the March 2009 Board decision and remanded the appeal to the Board for further action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

As a result of the February 2011 Order of the Court, the Board has been directed to undertake additional action consistent with the Memorandum Decision.

In the Court's Memorandum Decision, it was determined, in part, that the Board failed to provide sufficient reasons and basis for finding that there was no additional functional impairment of the Veteran's mastication other than his jaw pain under the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Specifically, the Court noted that while the VA examiner who evaluated the Veteran in October 2004 found that there was normal mastication and range of motion of his jaw, he recommended additional evaluation by an oral surgeon for the Veteran's temporomandibular joint dysfunction and pain.  However, no further action was undertaken to have the Veteran examined by an oral surgeon as recommended the VA examiner.  Therefore, the Court questioned how the Board could have determined that there was no additional functional impairment.  As the Board did not sufficiently explain how objective evidence of the Veteran's jaw pain on examination resulted in its determination that there was no objective evidence of pain on use, the Court concluded that the Board's decision was inadequate, and vacated that portion of the decision and remanded the appeal for further development.  

A determination of the extent of functional loss is central to proper application of the rating criteria and requires a thorough examination.  38 C.F.R. § 4.40 states, in part, that it is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  As the Veteran has not been examined by VA since October 2004, and the current issue on appeal involves the severity of his mandibular disability from that date, the Board finds that a more current examination is necessary.  

The duty to assist includes providing a thorough and contemporaneous medical examination, especially where it is necessary to determine the current level of a disability.  Peters v. Brown, 6 Vet. App. 540, 542 (1994).  The Board is required to discuss its reasons and bases for assigning a particular disability rating with reference to the criteria contained in the relevant diagnostic code(s).  It is not permitted to discuss factors outside the scope of the rating criteria, nor is it permitted to speculate on the presence or absence of the criteria on the basis of incomplete information.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

In light of the discussion above, and to ensure full compliance with due process requirements, the claim is REMANDED for the following action:  

1.  The RO/AMC shall take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated him for his mandibular dysfunction since October 2004.  After securing the necessary releases, the RO/AMC shall attempt to obtain copies of all dental records from the identified treatment sources not already of record, and associate them with the claims file.  All attempts to procure records should be documented in the file, and the Veteran should be notified of unsuccessful efforts in this regard.  

2.  The RO/AMC shall schedule the Veteran for a VA examination by an oral surgeon to determine the extent and severity of all residuals of his mandibular dysfunction.  The claims file must be made available to the examiner for review, and a notation to the effect that this record review took place should be included in the report.  All indicated tests and studies are to be performed.

The examiner must specifically address the questions of: (i) the degree of displacement resulting from malunion of the mandible, if any; (ii) the inter-incisional range of motion; and (iii) the range of lateral excursion.  Finally, the examiner must comment on the presence and extent of painful motion, functional loss due to pain and weakness, and indicate whether any additional functional loss is commensurate with moderate or severe displacement.  

The examiner is also asked to comment on the impact of the claimed increase in severity of the Veteran's disability, if any, on the his employment and activities of daily life.  A clear rationale with a discussion of the facts and medical principles involved for all opinions expressed must be provided.

3.  The RO/AMC will then review the Veteran's claims file and ensure the foregoing development actions have been completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

4.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An adequate period of time must be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  Claims remanded by the Board or Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  


_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

